In re Progressive Paloverde Insurance Co.; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. C, No. 09-10540; to the Court of Appeal, Fourth Circuit, No. 2013-C-1119.
Granted. The judgment of the district court denying the exception of prescription is vacated. The case is remanded to the district court to make a determination as to whether plaintiffs’ October 4, 2012 petition naming Progressive Paloverde Ins. Co. as a defendant relates back to the September 12, 2012 petition naming Progressive Security Ins. Co. as a defendant. See Ray v. Alexandria Mall, 434 So.2d 1083 (La.1983). The district court should then reconsider the exception of prescription in light of its finding on this issue.
JOHNSON, C.J., and WEIMER and HUGHES, JJ., would deny.